Title: Virginia Delegates to Benjamin Harrison, [11] June 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sr.
Philadelphia June [11,] 1782

This days post brought us Your Excelly’s. favor of the first of June enclosing the Resolution of May 28th relative to the Commissioners for settling the Accounts of the State, as also, a letter for the Chevr. de la Luzerne, and a Copy of Resolutions of the Assembly of the 23d of May, relating to the transaction of Col: Harrison with that Minister, all of which shall be duely attended to.
Nothing Authentic has yet reachd this place from the French fleet in the West Indies, since the action of the 12th of April; and altho Contradictory accounts continue to arrive daily, from Various Quarters, which diminish the loss of our Ally, some of them even so far, as to reduce it, to only two ships—Yet we are sorry to give it as our opinion that there is too much reason to believe the Acct Publishd with Rodneys signature bears too many marks of Authenticity to be doubted.
The Embarkation from New York, which we informd Yr. Excellency in our last was likely to take place, it is reported has actually saild, but of this we have no Authentic accounts, The number of troops embarked is not ascertaind nor their destination
Nothing of moment has happend since our last. we are, with assurances of the most perfect esteem & respect,
Yr. Excellys. Most obedt. Serts.
James Madison Jr.Theok. Bland Jr.
 